DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 06/23/2020 regarding claims 1-18 is fully considered. Of the above claims, claims 1-18 have been amended.
Claim Objections
Claims 5 and 12 are objected to because of the following informalities:  
Regarding claim 5, the recitation of “a correction amount” in line 2 refers to a previously recited limitation.
Regarding claim 12, the recitation of “a correction amount” in line 2 refers to a previously recited limitation.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-3, 6 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa et al. (US 2006/0233070 A1).
Kurokawa et al. teach the following claimed limitations:
Regarding claim 1, a drawing method (method of operating the information recording/reproducing apparatus to draw onto the optical disk medium 110; FIG. 1) used when performing drawing on a thermal recording medium (changing a state of the information recording layer due to a heat which has been generated by the formed light spot; [0075]; FIG. 1) that includes a light-transmitting member (cover layer 111; FIG. 1) above a recording layer (information recording layer 112; FIG. 1), the drawing method comprising: 
predicting an optical axis deviation of a laser beam in the recording layer from the information regarding the light-transmitting member (the spherical aberration due to the cover layer changes the optical axis of incoming focused rays so that rays do not converge at a same spot; [0018]); and 
calculating a correction amount from a result of the predicting of the optical axis deviation (the amount of spherical aberration correction when the focus error signal amplitude that has been stored in the memory 127 is the maximum is applied, and set to the spherical aberration correction element driver circuit 126; [0083]; FIG. 1). 
claim 2, after calculating the correction amount, the thermal recording medium is irradiated with the laser beam (the laser beam 102 is condensed by an objective lens 108, and reaches an information recording layer 112 through a cover layer 111 for protecting the information recording layer where a light spot is formed; [0074]; FIG. 1). 
Regarding claim 3, an entrance angle, an entrance position, or both of the laser beam with respect to the light-transmitting member is adjusted using an optical member, to correct the optical axis deviation of the laser beam (the entrance position at the cover layer 111 is adjusted using the spherical aberration correction element 105 and the objective lens 108; [0083]; FIG. 1). 
Regarding claim 6, information regarding a surface shape of the light-transmitting member (thickness of disk cover layer 100m; [0017]; it is implied that the thickness has an insignificant variation; hence, it is flat) and information regarding a refractive index of the light-transmitting member (refractive index of disk cover layer 1.56; [0017]; FIG. 3) are obtained as the information regarding the light-transmitting member.
Regarding claim 10, a drawing apparatus (information recording/reproducing apparatus to draw onto the optical disk medium 110; FIG. 1), comprising: 
a light source section that emits a laser beam (laser diode 101; FIG. 1);
a scanner section (optical disk medium 110 is rotationally driven by a spindle motor 109 as the laser beam 102 writes onto the disk; FIG. 1) that performs scanning on a thermal recording medium with the laser beam emitted from the light source section (changing a state of the information recording layer due to a heat which has light-transmitting member (cover layer 111; FIG. 1) above a recording layer (information recording layer 112; FIG. 1); and 
a correction section (the microprocessor 121 also calculates correction amounts based on received information relating to spherical aberration; FIG. 1) that predicts, from the information regarding the light- transmitting member, an optical axis deviation of the laser beam in the recording layer (the spherical aberration due to the cover layer changes the optical axis of incoming focused rays so that rays do not converge at a same spot) and calculates a correction amount from a result of the prediction (the amount of spherical aberration correction when the focus error signal amplitude that has been stored in the memory 127 is the maximum is applied, and set to the spherical aberration correction element driver circuit 126; [0083]; FIG. 1),  the laser beam being transmitted through the light-transmitting member (FIG. 1).
Regarding claim 11, a control section (spherical aberration correcting element driver 126; FIG. 1), wherein 
the correction section feeds back a result of the calculation of the correction amount to the control section (the microprocessor 121 transmits a command to the spherical aberration correction element driver circuit 126 to drive the spherical aberration correction element 105; [0083]; FIG. 1). 
Regarding claim 12, the control section determines the correction amount on a basis of the result of the calculation of the correction amount fed back from the correction section (the microprocessor 121 transmits a command to the spherical 
Regarding claim 13, the scanner section includes a first optical member (objective lens 108; FIG. 1) and a second optical member (spherical aberration correction element 105; FIG. 1), 
the first optical member performing scanning on the thermal recording medium with the laser beam emitted from the light source section (optical disk medium 110 is rotationally driven by a spindle motor 109 as the laser beam 102 writes onto the disk; FIG. 1), the thermal recording medium including the light-transmitting member above the recording layer (optical disk medium 110; cover layer 111; FIG. 1), and 
the second optical member adjusting an entrance angle, an entrance position, or both of the laser beam entering the light-transmitting member (the entrance position at the cover layer 111 is adjusted using the spherical aberration correction element 105 and the objective lens 108; [0083]; FIG. 1).
Regarding claim 14, a first adjustment mechanism that adjusts the second optical member on a basis of the correction amount calculated by the correction section (the microprocessor 121 transmits a command to the spherical aberration correction element driver circuit 126 to drive the spherical aberration correction element 105; [0083]; FIG. 1).
Regarding claim 15, a pedestal section that fixes the thermal recording medium (spindle driven by a spindle motor 109; FIG. 1).
Kurokawa et al. do not teach the following claimed limitations:
claim 1, obtaining information regarding the light-transmitting member.
Further regarding claim 10, a reception section that obtains information regarding the light-transmitting member.
Kurokawa et al. (Background) teach the following claimed limitations:
Further regarding claim 1, information regarding the light-transmitting member (information regarding slight error of the cover layer thickness for obtaining the spherical aberration correction; [0007]-[0010]). Furthermore, it would have been obvious to one of ordinary skill to obtain the error of the cover layer thickness for calculating the spherical aberration correction for the purpose of compensating for laser spot focus offset due to cover layer thickness error so that the focus spot is on the recording medium of a disk. 
Further regarding claim 10, information regarding the light-transmitting member (information regarding slight error of the cover layer thickness for obtaining the spherical aberration correction; [0007]-[0010]). Furthermore, it would have been obvious to one of ordinary skill to adapt the microprocessor 121 to obtain the error of the cover layer thickness for calculating the spherical aberration correction for the purpose of compensating for laser spot focus offset due to cover layer thickness error so that the focus spot is on the recording medium of a disk.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate obtaining information regarding the light-transmitting member; a reception section that obtains information regarding the light-transmitting member, as taught by Kurokawa et al., into Kurokawa et .
Claims 4-5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa et al. (US 2006/0233070 A1) in view of Ohtsubo et al. (US 2006/0018243 A1).
Kurokawa et al. teach the following claimed limitations:
Regarding claim 4, a pedestal section to which the thermal recording medium is fixed (spindle driven by a spindle motor 109; FIG. 1).
Regarding claim 5, the correction amount is calculated on a basis of a result of calculating the optical axis deviation of the laser beam (calculating a predetermined amount of spherical aberration correction; [0010]; the amount of spherical aberration correction when the focus error signal amplitude that has been stored in the memory 127 is the maximum is applied, and set to the spherical aberration correction element driver circuit 126; [0083]; FIG. 1).
Kurokawa et al. do not teach the following claimed limitations:
Further regarding claim 4, the pedestal section is moved to adjust an entrance angle, an entrance position, or both of the laser beam with respect to the light-transmitting member, to correct the optical axis deviation of the laser beam.
Further regarding claim 5, input image information is corrected on a basis of the correction amount.
Regarding claim 17, the control section corrects an input image signal on a basis of the determined correction amount.
Ohtsubo et al. teach the following claimed limitations:
claim 4, the pedestal section is moved to adjust an entrance angle, an entrance position, or both of the laser beam with respect to the light-transmitting member, to correct the optical axis deviation of the laser beam (the turntable 130 and the chucking portion 131 of the spindle motor 6 holding the optical disk 107 are automatically moved up and down when recording is performed on a label surface to serve as means for coping with any offset generated between the optical disk 107 and the objective lens 119 when a visible image is formed on the label surface of the optical disk 107; [0115]; FIG. 17) for the purpose of maintaining focus onto a thermosensitive layer in order to write a visible image.
Further regarding claim 5, input image information (visible image can be recorded on a label surface; [0046]; maintain uniform and high printing quality when a visible image is formed on a label surface; [0050]; the position of the optical disk pickup relative to the optical disk when drawing the visible image can be such input image information) is corrected on a basis of the correction amount (when the optical disk 107 is set in the optical disk device 101 with the surfaces thereof turned upside down to write a visible image on the label surface, there will be an offset from the above-described focus position; the positions of the optical pickup 104 and the objective lens 119 must be automatically adjusted with respect to the optical disk 107; [0106]; FIG. 12; the offset being a correction amount) for the purpose of maintaining focus onto a thermosensitive layer in order to write a visible image.
Further regarding claim 17, the control section corrects an input image signal (visible image can be recorded on a label surface; [0046]; maintain uniform and high printing quality when a visible image is formed on a label surface; [0050]; a signal for 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the pedestal section is moved to adjust an entrance angle, an entrance position, or both of the laser beam with respect to the light-transmitting member, to correct the optical axis deviation of the laser beam; input image information is corrected on a basis of the correction amount; the control section corrects an input image signal on a basis of the determined correction amount, as taught by Ohtsubo et al., into Kurokawa et al. for the purpose of maintaining focus onto a thermosensitive layer in order to write a visible image.
Claims 7-9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa et al. (US 2006/0233070 A1) in view of Kawahara et al. (US 2005/0197250 A1).
Kurokawa et al. teach the following claimed limitations:
Regarding claim 7, drawing is performed on the recording layer through irradiation with the laser beam (the laser beam 102 is condensed by an objective lens 
Regarding claim 8, a method on a thermal recording medium (changing a state of the information recording layer due to a heat which has been generated by the formed light spot; [0075]; FIG. 1) that includes a light-transmitting member (cover layer 111; FIG. 1) above a recording layer (information recording layer 112; FIG. 1), the method comprising: 
obtaining information regarding the light-transmitting member (information regarding slight error of the cover layer thickness for obtaining the spherical aberration correction; [0007]-[0010]); 
predicting an optical axis deviation of a laser beam in the recording layer from the information regarding the light-transmitting member (spherical aberration due to the slight error of the cover layer thickness; [0007]-[0010]; the spherical aberration due to the cover layer changes the optical axis of incoming focused rays so that rays do not converge at a same spot); and 
calculating a correction amount from a result of the predicting of the optical axis deviation (calculating a predetermined amount of spherical aberration correction; [0010]; the amount of spherical aberration correction when the focus error signal amplitude that has been stored in the memory 127 is the maximum is applied, and set to the spherical aberration correction element driver circuit 126; [0083]; FIG. 1). 
Kurokawa et al. do not teach the following claimed limitations:
claim 7, the recording layer includes a coloring compound having an electron-donating property, a developer having an electron-accepting property, a photothermal converting agent, and a polymeric material.
Further regarding claim 8, the method is an erasing method when erasing an image from the thermal recording medium.
Regarding claim 9, the recording layer includes a coloring compound having an electron-donating property, a developing/reducing agent having an electron-accepting property, a photothermal converting agent, and a polymeric material, and
the image drawn on the recording layer is erased through irradiation with the laser beam.
Regarding claim 18, the recording layer includes a coloring compound having an electron-donating property, a developer or developing/reducing agent that has an electron-accepting property, a photothermal converting agent, and a polymeric material.
Kawahara et al. teach the following claimed limitations:
Further regarding claim 7, the recording layer (recording label 10 including thermosensitive recording layer; FIG. 7; [0059]) includes a coloring compound having an electron-donating property (electron donating agent, also as coloring agent; [0064]), a developer having an electron-accepting property (electron accepting agent, also as coloring developer; [0064]), a photothermal converting agent (light-heat conversion layer; [0309], [0339]), and a polymeric material (plasticizer; [0290]) for the purpose of reversibly forming a visible image.
Further regarding claim 8, the method is an erasing method when erasing an image from the thermal recording medium (an image erasing device configured to heat 
Further regarding claim 9, the recording layer (recording label 10 including thermosensitive recording layer; FIG. 7; [0059]) includes a coloring compound having an electron-donating property (electron donating agent, also as coloring agent; [0064]), a developing/reducing agent having an electron-accepting property (electron accepting agent, also as coloring developer; [0064]), a photothermal converting agent (light-heat conversion layer; [0309], [0339]), and a polymeric material (plasticizer; [0290]) for the purpose of reversibly forming a visible image, and
the image drawn on the recording layer is erased through irradiation with the laser beam (the image erasing  device is preferably a laser irradiating device; [0024]) for the purpose of being able to quickly rewrite onto the recording medium.
Regarding claim 18, the recording layer includes a coloring compound having an electron-donating property (electron donating agent, also as coloring agent; [0064]), a developer or developing/reducing agent that has an electron-accepting property (electron accepting agent, also as coloring developer; [0064]), a photothermal converting agent (light-heat conversion layer; [0309], [0339]), and a polymeric material (plasticizer; [0290]) for the purpose of reversibly forming a visible image.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the recording layer includes a coloring compound having an electron-donating property, a developer having an electron-accepting property, a photothermal converting agent, and a polymeric material; the method is an erasing method when erasing an image from the thermal recording medium; the recording layer includes a coloring compound having an electron-donating property, a developing/reducing agent having an electron-accepting property, a photothermal converting agent, and a polymeric material, and the image drawn on the recording layer is erased through irradiation with the laser beam; the recording layer includes a coloring compound having an electron-donating property, a developer or developing/reducing agent that has an electron-accepting property, a photothermal converting agent, and a polymeric material, as taught by Kawahara et al., into Kurokawa et al. for the purpose of reversibly forming a visible image; being able to rewrite onto the recording medium; being able to quickly rewrite onto the recording medium.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa et al. (US 2006/0233070 A1) in view of Takehara et al. (US 2004/0085869 A1).
Kurokawa et al. do not teach the following claimed limitations:
Regarding claim 16, a second adjustment mechanism that adjusts a position and an angle of the pedestal section on a basis of the correction amount calculated by the correction section.
Takehara et al. teach the following claimed limitations:
Further regarding claim 16, a second adjustment mechanism that adjusts a position and an angle of the pedestal section on a basis of the correction amount (the disk tilt control signal DTC is supplied to a tilt drive portion 305, and an inclination of the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a second adjustment mechanism that adjusts a position and an angle of the pedestal section on a basis of the correction amount, as taught by Takehara et al., into Kurokawa et al. for the purpose of eliminating the tilt of the disk.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




28 November 2021
/KENDRICK X LIU/Examiner, Art Unit 2853 

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853